996 F.2d 1212
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.David Frank BAGGULEY, Defendant-Appellant.
No. 92-6902.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 22, 1992.Decided:  July 1, 1993.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.
David Frank Bagguley, Appellant Pro Se.
Max Oliver Cogburn, Jr., OFFICE OF THE UNITED STATES ATTORNEY, for Appellee.
W.D.N.C.
AFFIRMED.
Before WIDENER, PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
David Frank Bagguley appeals from the district court's orders dismissing his motion for correction of his sentence pursuant to Fed.  R. Crim P. 35 and denying his motion for appointment of counsel.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Bagguley, No. CR-85-64-C (W.D.N.C. Aug. 17, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also deny Bagguley's motion to appoint counsel on appeal